SHIVERS, Judge.
In this consolidated action, Husband appeals and Wife cross-appeals a final judgment of dissolution of marriage after remand (Case No. BE-193) and Wife appeals the court’s modification of an award of permanent alimony (Case No. BH-83). Of the four issues raised, only one merits discussion.
At the original, 1982, dissolution hearing in Case No. BE-193, the Wife testified that approximately $10,000 of her non-marital funds were contributed toward the down-payment of the marital home and $3,000 in her non-marital funds were contributed to capital improvements made to the home shortly after its purchase. Based on these two contributions, the court determined the *50Wife to have a special equity m the marital home totaling $13,01)0.
On appeal of the final judgment, this '•ourt remanded the matter for the trial court to recalculate the Wife’s special equity in the marital home according to the formula set out in Landay v. Landay, 429 So.2d 1197 (Fla.1983).1 At the hearing on remand, the trial court not only applied the Landay formula, but also redetermined the amount of the Wife’s non-marital contributions, reducing the $13,000 total by more than $3,000.
We affirm the court's <. eduction of the downpayment contribution from $10,000 to $9,842.69 since this appears to be merely a correction of an amount which was approximated at the original hearing. The court ened, howe.er, in deleting the $3,000 contribution toward capital improvements. Stoutamire v. Stoutamire, 321 So.2d 599 (Fla. 1st DCA 1975), cert. denied, 336 So.2d 108 (Fla.1976) and Forehand v. Forehand, 363 So.2d 829 (Fla. 1st DCA 1978).
Accordingly, we remand the matter a second time tor the court to calculate the Wife’s special equity in the home, according to the Landay formula, and in light of her non-marital contributions totaling $12,-842.69. In all other respects Case No. BE-193 is affirmed. Likewise, the court’s modification of alimony in Case No. BH-83 is also affirmed.
JOANOS and N1MMONS, JJ., concur.

. Shapiro v. Shapiro, 452 So.2d 81 (Fla. 1st DCA 1984).